DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-17 have been presented and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 1-17 are directed to a method (i.e. process). Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.
 
Claim 1 recites: 
A method for encrypting digital contract document between contractors, comprising: 
uploading a digital document to a system by at least one contractor; 
initiating video signatures by the contractors; 
by the system for each of the video signatures; 
generating legal agreements by the system, wherein the respective hash code is displayed at each of the legal agreements; and 
recording while reading the respective hash codes at the legal agreements orally by the contractors.
	(Emphasis added on the additional element(s))

Step 2A (1st prong)
Here, the claim describes a process that results in recording of reading of respective hash code, e.g. displayed text, by a contractor. The claim achieves this by an entity receiving a document from at least one contractor, initiating video signature by the contractors, generating respective hash codes by the entity for each of the video signatures, generating legal agreement by the system and displaying of the respective hash code at each of the legal agreements. As such, the claim recites certain methods of organizing human activities, e.g. legal interactions and/or mitigating risk.

Step 2A (2nd prong)
Initially, the examiner would like to point out that the instant Specification is silent to specific structural description of what “system” is as the Specification describes the system in terms of its functions. However, given the description of website, server, etc., the examiner interprets that the system is a processor-based system, e.g. computer.
The above judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), digital form and system are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: 

Step 2B
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claim as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the 

Claims 2-17 attempt to further describe the abstract idea including using token to include the hash code, data management, distributing of receipt and backup token, and attestation from witness which fall under the certain methods of organizing human activities as described above. 
Claim 5 recites additional element of cloud system. However, recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. There is no indication that the combination of elements improves the recited system. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
Claim 9 recites additional elements that the hash code, e.g. generated hash code for each of the receipts is a QR hash code. However, this additional element is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, e.g. data representation in QR code. There is no indication that the combination of elements improves the recited system. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather 
For these reasons, the claim(s) are rejected under 101 as being directed to abstract idea without significantly more.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Per claim 1, the claim recites in preamble “A method for encrypting digital contract document between contractors”. One of ordinary skill in the art would appreciate that the claim is for method for encrypting digital contract document based on the preamble, but the body of the claim is completely void of encrypting of the digital contract document.
Furthermore, the claim recites “video signature”, e.g. initiating video signatures by the contractors and generating respective hash codes by the system for each of the video signatures. The claim, however, is silent to the process of execution of the video signature, rather the claim merely recites capturing of audio, e.g. recording while reading the respective hash codes at the legal agreements orally by the contractors. As such, one of ordinary skill in the art would not be able to ascertain the metes and boundaries of the claim.
As per claims 8 and 9, the claims recite “the hash code”. Here, the scope of the claim is unclear as there are multiple hash codes recited in the parent claims, e.g. respective hash codes (claim 1) and “a hash code” (claim 7).
In further reference to claim 9, the term “QR hash code” in light of the claim recitation of “wherein the hash code is a QR hash code” is unclear. For example, one of ordinary would understand that QR Code to be a quick response code, a type of matrix/two-dimensional barcode that is a machine-readable optical label that can contain information (See Wikipedia on QR code). “QR hash code” is unclear as the expression include “hash” and the expression does not have a plain meaning as to what exactly is “QR hash code”. For the purpose of compact prosecution, the examiner will interpret that wherein the hash code is included in a QR code. 

As per claim 13, the scope of the claim is unclear. For example, the claim recites “wherein the step of initiating the video signatures by the contractors comprises initiating the video signatures by the contractors and the attesting witness”. Here, the scope of the claim is unclear as the claim suggests video signatures initiated by a) the contractors and b) the attesting witness (two different groups of entities). However, this is described as “step of initiating the video signatures by the contractors” (one group).
Claims 14 and 17 are rejected for similar rationale.
The dependent claims are rejected as they depend on claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150334339 A1 (“Dejene”) in view of US 20090022309 A1 (“Vanstone”).
Per claim 1, Dejene discloses a method for encrypting digital contract document between contractors (e.g. parties)(see abstract; ¶0009-0010, signing of document; ¶0064, public key infrastructure), comprising: 
uploading a digital document to a system by at least one contractor (see ¶0050, upload button for uploading documents; ¶0066; ¶0068; ¶0070; ¶0071, agreement is received); 
initiating video signatures by the contractors (see ¶0077, initiate use of captured video for signature; ¶0078); 
generating respective codes by the system for each of the video signatures (see ¶0083, the unique identifier is generated either locally or by the server);
generating respective hash codes by the system for each of the video signatures; 
generating legal agreements by the system (see ¶0071-¶0072, parses the document; ¶0075, for viewing by a signer; ¶0076), wherein a respective code is displayed at each of the legal agreement (see Fig. 4, item 408; Fig. 5, item 408; ¶0055, ¶0057, ¶0058, I accept document 34563; ¶0083);
wherein the respective hash code is displayed at each of the legal agreements; and 
recording while reading the respective codes at the legal agreements orally by the contractors (see ¶0058, ¶0081, capturing of video of user “I accept a document 1234567”; ¶0097-¶0098).
The difference between the claim and Dejene is that while Dejene teaches respective codes that is generated and displayed for capturing the user/party verbalizing acceptance of the identifier as described above, Dejene does not specifically teach that the respective codes is hash codes. 
¶0023, computing a hash value, converting the hash value to a text, recording capturing voice signal generated by the user reciting the text; wherein the audio recording is used as a signature of the message signed by the user). 
As Dejene is generally directed to capturing of user reading a displayed text, it would have been obvious to one of ordinary skill in the art to utilize one known element for text that is displayed and read by the user for recording, including hash value as taught by Vanstone, as text as disclosed in Dejene (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
	
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Dejene” and “Vanstone” as applied above in claim 1, in further view of US 20150324592 A1 (“Dutta”).
Per claim 2, the combination of Dejene and Vanstone does not specifically teach wherein the step of generating the respective hash codes by the system for each of the video signatures further comprises generating respective tokens by the system.
Dutta, however, teaches generating respective tokens by the system (see ¶0004; ¶0005, generating a token comprising a document identifier; ¶0027, generate “token” and associated the token with the document). 
As the combination of Dejene and Vanstone is directed to management of contract/agreement, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of generating respective tokens by the system to the combined Dejene and Vanstone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
As per claim 3, Dutta does not specifically teach implanting the respective hash codes into the respective tokens by the system. 
However, as Vanstone teaches respective hash codes and as Dutta teaches implanting identifier in the token ( see ¶0004; ¶0005, generating a token comprising a document identifier; ¶0027, generate “token” and associated the token with the document), it would have been obvious to one of ordinary skill in the art to implant any known identifier, including respective hash codes, as respective identifiers that is included in the respective tokens in Dutta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Per claim 4, the combination of Dejene, Vanstone, and Dutta does not specifically teach wherein after generating the respective tokens for the contractors, the method further comprises storing the respective tokens under names of the contractors respectively at the system. 
The examiner takes Official Notice that storing respective tokens under the names of the respective users is old and well known before the effective filing date of instant claimed invention. 
Hence as the combination of Dejene, Vanstone, and Dutta discloses token in providing access to document as described above, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of storing respective tokens such as authorization/authentication tokens under the names of the respective users to the combined Dejene, Vanstone, and Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
¶0085-¶0086, associated plurality of video files are forwarded to viditure.com; Dutta: ¶0001, cloud system).

Claim 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Dejene”, “Vanstone”, and “Dutta” as applied above in claim 2, in further view of US 7827110 B1 (“Wieder”).
As per claim 6, the combination of Dejene, Vanstone, and Dutta does not specifically teach wherein after uploading the data to the cloud system, the method further comprises: generating receipts and backed up tokens, wherein the backed up tokens are the same as the respective tokens; and distributing the receipts and the backed up tokens to the contractors. 
Wieder, however, teaches generating receipt and backed up tokens, wherein the backed up tokens are the same as the respective tokens, and distributing the receipts and the backed up token to the users (see col. 14, lines 38-41, copy of the token may be issued to users, receipt representing a token ownership may be issued).
Hence, as the combination of Dejene, Vanstone, and Dutta teaches uploading the data to the cloud system as described above, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of generating receipt and backed up tokens, wherein the backed up tokens are the same as the respective tokens, and distributing the receipts and the backed up token to the users to the combination of Dejene, Vanstone, and Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
¶0023, computing a hash value), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claimed invention to utilize any known technique, i.e. hashing technique, as technique in generating the receipts in Wieder (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
As per claims 8 and 9, the combination of Dejene, Vanstone, Dutta, and Wieder does not specifically teach wherein after generating the receipts and the backed up tokens, the method further comprises scanning the hash code to view the digital contract document, wherein the hash code is a QR hash code. 
Dutta, however, teaches use of QR code to include information in accessing resources (see ¶0037, code, number, symbol, etc. configured to suitably allow the consumer to access … may be located on QR codes).
Hence, as the combination of Dejene, Vanstone, Dutta, and Wieder provides a technique of accessing contract/documents utilizing the hash codes as described above, it would have been obvious to one of ordinary skill in the art to include the hash code in a QR code format as the combination improves the usability of the technique in accessing the contract/document.
As per claim 10, the combination of Dejene, Vanstone, Dutta, and Wieder does not specifically teach wherein after distributing the backed up tokens to the contractors, the method further comprises deleting the digital contract document on the cloud system by using the tokens or the backed up tokens from the contractors.
¶0053, restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets).
Hence, as the combination of Dejene, Vanstone, Dutta, and Wieder teaches distribution of the backed up tokens to the contractors, use of the tokens or the backup tokens from the contractors in granting resource, e.g. access the contract/documents, and storing of the contract/document in the cloud system as described above, it would have been obvious to one of ordinary skill in the art to expand the permission to include deletion as taught by Dutta as Dutta also shows that the permission includes access, modification, and deletion. Furthermore, it would have been obvious to one of ordinary skill in the art to expand the permission to enhance the usability of the system for the users.
As per claim 11, the combination of Dejene, Vanstone, Dutta, and Wieder does not specifically teach wherein after distributing the receipts and the backed up tokens to the contractors, the method further comprises storing the backed up tokens under names of the contractors at the system.
However, as Official Notice was taken on the technique of storing tokens under the names of the respective users (see above in claim 4), it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to store any type of tokens, including the backed up tokens, under names of the contractors at the system after distribution (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of storing tokens under the names of the respective users to the backed up tokens in combined Dejene, Vanstone, Dutta, and Wieder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Dejene” and “Vanstone” as applied to claim 1 above, and further in view of US 6418475 B1 (“Schmidt”).
Per claim 12, the combination of Dejene and Vanstone does not specifically teach wherein after uploading the digital document to the system by the at least one contractor, the method further comprises sending an invitation by the contractors to an attesting witness; and accepting the invitation by the attesting witness. 
Schmidt, however, discloses after uploading the digital document to the system by the at least one user, the method further comprising sending an invitation by the users to an attesting witness, and accepting the invitation by the attesting witness (see Fig. 5C; Fig. 5i; col. 1, line 25-35, accept witness signatures; col. 2, lines 45-48-9, addition of digital signatures; col. 4, lines 44-45, after the document is stored; col. 4, line 66 – col, 5, line 1, Witness can agree to witness the document and affix a statement, a digital signature, and a time stamp; col. 7, lines 50-55, email notice to the Witness).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of sending an invitation by the users to an attesting witness, and accepting the invitation by the attesting witness as taught by Schmidt to combination of  Dejene and Vanstone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the teaching as one of ordinary skill would have recognized that adding a witness to sign the document would enhance the invention to add another layer to prevent fraud.
As per claim 13, the combination of Dejene, Vanstone, and Schmidt teaches initiating the video signatures by the contractors (see claim 1 above). The combination of Dejene, Vanstone, and Schmidt 
However, as Dejene discloses a initiating video signatures by a signer (see ¶0077, initiate use of captured video for signature; ¶0078), it would have been obvious to one of ordinary skill in the art to utilize any known technique of signature, including the technique as taught by Dejene, as technique of capturing of signature from the attesting witness in Schmidt (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As per claim 17, the combination of Dejene, Vanstone, and Schmidt teaches recording while reading the respective hash codes at the legal agreements orally by the contractors (see ¶0058, ¶0081, capturing of video of user “I accept a document 1234567”; ¶0097-¶0098).
The combination of Dejene, Vanstone, and Schmidt does not specifically teach recording while reading the respective hash codes at the legal agreements orally by the attesting witness. In other words, in Schmidt that teaches the attesting witness, adding signature is different than in the claim. 
However, as Dejene discloses recording while reading the respective hash codes at the legal agreements orally by a signer as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique of signature, including the technique as taught by Dejene, as technique of capturing of signature from the attesting witness in Schmidt (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Dejene”, “Vanstone”, and “Schmidt” as applied above in claim 13, in further view of “Dutta”.

Dutta, however, teaches generating respective tokens by the system for users (see ¶0004; ¶0005, generating a token comprising a document identifier; ¶0027, generate “token” and associated the token with the document).
As the combination of Dejene, Vanstone, and Schmidt is directed to management of contract/agreement involving users, e.g. signers of the agreement and signing by the witness, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of generating respective tokens by the system for the users to the combined Dejene, Vanstone, and Schmidt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, while the combination of Dejene, Vanstone, Schmidt, and Dutta does not specifically teach wherein the step of generating the respective tokens for the contractors and the attesting witness by the system comprises implanting the respective hash codes into the respective tokens by the system. In other words, Dutta that reaches the generating of the respective tokens for the users is silent to implanting the respective hash codes into the respective tokens by the system.
However, as Vanstone teaches respective hash codes and as Dutta teaches implanting identifier in the token ( see ¶0004; ¶0005, generating a token comprising a document identifier; ¶0027, generate “token” and associated the token with the document), it would have been obvious to one of ordinary skill in the art to implant any known identifier, including respective hash codes, as respective identifiers In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
As per claim 16, the combination of Dejene, Vanstone, Schmidt, and Dutta does not specifically teach wherein after generating the respective tokens for the contractors and the attesting witness, the method further comprises storing the respective tokens under names of the contractors and the attesting witness respectively at the system.
However, as Official Notice was taken on the technique of storing tokens under the names of the respective users (see above in claim 4) and as the combination of Dejene, Vanstone, Schmidt, and Dutta teaches generating the respective tokens for the contractors and the attesting witness as described above, it would have been obvious to one of ordinary skill in the art before the effective filing of instant claimed invention to combine the technique of storing respective tokens under the names of the respective users, including the contractors and the attesting witness in the combined Dejene, Vanstone, Schmidt, and Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060282504 A1 discloses storing token, e.g. information, in a database along with the name of a user;
US 20120086971 A1 discloses methods for providing a verifiable chain of evidence and security for transfer and retrieval of electronic documents including signing using multimedia 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685